Citation Nr: 0928903	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  04-32 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which denied, in pertinent part, 
the Veteran's claim of service connection for a nasal 
disorder and a claim for a disability rating greater than 
10 percent for a low back disability.  A Central Office Board 
hearing was held in February 2005.

In August 2005 and May 2008, the Board remanded the Veteran's 
appeal to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.

In a May 2008 rating decision, the RO granted the Veteran's 
claim of service connection for a nasal disorder and assigned 
a zero percent (non-compensable) rating effective October 4, 
2002.  This decision was issued to the Veteran and his 
service representative in June 2008.  There is no subsequent 
correspondence from the Veteran expressing disagreement with 
the rating or effective date assigned.  Accordingly an issue 
relating to a nasal disorder is no longer in appellate 
status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

Unfortunately, as will explained below, the appeal is 
REMANDED again to the RO/AMC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In its May 2008 remand, the Board requested that the RO/AMC 
schedule the Veteran for VA spine and neurological 
examinations to determine the current nature and severity of 
his service-connected low back disability and any associated 
neurological disability.  Specifically, the Board requested 
that the VA examiners conducting these examinations "provide 
an opinion as to the impact of the Veteran's low back 
disability on his employability."  See Board remand dated 
May 1, 2008, at pp. 10.  The RO/AMC correctly requested that 
the VA examiners provide this opinion concerning 
employability in the VA examinations request dated on 
September 11, 2008.  Unfortunately, however, a review of the 
VA neurological examination report dated on October 6, 2008, 
and the VA spine examination report dated on October 20, 
2008, shows that neither of the VA examiners provided the 
requested opinion concerning the Veteran's employability.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  It was error for the RO/AMC to re-certify this 
appeal to the Board in January 2009 without complying with 
the May 2008 remand instructions.  Given this error, another 
remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the physicians who conducted 
the October 2008 examinations, if 
available, and ask that each of these 
physicians provide addenda to the VA 
neurological examination report dated on 
October 6, 2008, and the VA spine 
examination report dated on October 20, 
2008, respectively.  

With respect to the VA neurological 
examination report dated on October 6, 
2008, as requested in the Board's May 2008 
remand, the examiner should provide an 
addendum to this report with an opinion as 
to the impact of the Veteran's low back 
disability and any associated neurological 
disability (including lumbosacral facet 
syndrome) on his employability.

With respect to the VA spine examination 
report dated on October 20, 2008, as 
requested in the Board's May 2008 remand, 
the examiner should provide an addendum to 
this report with an opinion as to the 
impact of the Veteran's low back 
disability on his employability.

2.  If, and only if, the neurologist is 
not available, then schedule the Veteran 
for appropriate neurological examination 
to determine the current nature and 
severity of any neurological disability 
associated with his service-connected low 
back disability.  The examiner(s) should 
identify any objective neurological 
abnormalities associated with the 
Veteran's service-connected low back 
disability.  The examiner(s) also should 
provide an opinion as to the impact of the 
Veteran's service-connected low back 
disability and any associated neurological 
abnormality, if present, on his 
employability.

If, and only if, the orthopedist is not 
available, then schedule the Veteran for 
appropriate orthopedic examination to 
determine the current nature and severity 
of his service-connected low back 
disability.  Range of motion should be 
noted in degrees.  Any incoordination, 
weakness, fatigability, objective evidence 
of pain, or functional loss due to pain 
should be noted.  The examiner(s) should 
determine whether there is any additional 
limitation of motion on repetitive use or 
during flare-ups and, if possible, state 
this in terms of additional degrees of 
lost motion.  The examiner(s) also should 
determine whether the Veteran has 
experienced incapacitating episodes of 
intervertebral disc syndrome and, if so, 
the total duration of these episodes in 
the past 12 months.  Finally, the 
examiner(s) should provide an opinion as 
to the impact of the Veteran's service-
connected low back disability on his 
employability.

3.  Thereafter, readjudicate the claim for 
a disability rating greater than 
10 percent for degenerative disc disease 
of the lumbosacral spine.  If the benefits 
sought on appeal remain denied, the 
appellant and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

